Reasons for Allowance
1.	Claims 1, 3-4, 6, and 8-22 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a display device including an ultrasonic fingerprint sensor. 

Regarding claim 1, the closet prior arts, Kim (US 20190205593 A1), Kwon (US 20190073505 A1), and and Zan (CN 108549499 A), individually or in combination, discloses a display device comprising: a display module; a first adhesive member having a multi-layered structure and having a first adhesive surface attached on a back surface of the display module; a sensing module comprising a sensing area, the sensing area being attached on a second adhesive surface facing the first adhesive surface of the first adhesive member; wherein the first adhesive member comprises: a base layer having a size corresponding to the sensing area and comprising a polymer material; a first adhesive layer having a size corresponding to the sensing area and being disposed between the base layer and the display module; and a second adhesive layer between the base layer and the sensing module, wherein the base layer has a modulus in a range of about 150 MPa to about 10 GPa. However, the closet prior arts of record fail to disclose a second adhesive member is attached to a side surface of the sensing module, a side surface of the base layer, a side surface of the first adhesive layer, a side surface of the second adhesive layer, and the back surface of the display module.

Regarding claim 19, the closet prior arts, Kim (US 20190205593 A1), Kwon (US 20190073505 A1), and and Zan (CN 108549499 A), individually or in combination, discloses a display device comprising: a display module comprising a front surface having a display area and a peripheral area adjacent to the display area, and a back surface facing the front surface; a first adhesive member comprising a base layer having a size corresponding to the sensing area and comprising a polymer material, a first adhesive layer on a first surface of the base layer and attached to the back surface of the display module, and a second adhesive layer on a second surface facing the first surface of the base layer; a sensing module comprising a sensing area that overlaps the display area and is configured to ultrasonically sense a fingerprint, wherein the second adhesive layer of the first adhesive member is attached to the sensing area; and wherein the base layer has a modulus in a range of about 150 MPa to about 10 GPa. However, the closet prior arts of record fail to disclose a second adhesive member comprising a photoinitiator and being attached to a portion of the sensing module and the back surface of the display module

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691